EXHIBIT 10.1

INTELLECTUAL PROPERTY PURCHASE AGREEMENT

by and among

ALLOY, INC.,

SKATE DIRECT, LLC

and

dELiA*s, INC., solely for purposes of Sections 6.1(c), 6.2 and 10.13

Dated as of September 29, 2008



--------------------------------------------------------------------------------

Table of Contents

 

                Page

ARTICLE I PURCHASE AND SALE OF ASSETS

   1  

Section 1.1

     Purchase and Sale of Assets.    1  

Section 1.2

     Excluded Liabilities.    1  

Section 1.3

     Purchase Price.    1  

Section 1.4

     Closing Transactions.    2

ARTICLE II REPRESENTATIONS AND WARRANTIES OF SELLER

   3  

Section 2.1

     Organization.    3  

Section 2.2

     Authority Relative to this Agreement and Related Matters.    3  

Section 2.3

     No Conflict; Required Filings and Consents.    3  

Section 2.4

     Absence of Litigation.    3  

Section 2.5

     Conveyed Intellectual Property.    4  

Section 2.6

     Data.    4

ARTICLE III REPRESENTATIONS AND WARRANTIES OF BUYER

   5  

Section 3.1

     Organization.    5  

Section 3.2

     Authority Relative to this Agreement and Related Matters.    5  

Section 3.3

     No Conflict; Required Filings and Consents.    5  

Section 3.4

     Absence of Litigation.    6

ARTICLE IV COVENANTS OF SELLER

   6  

Section 4.1

     Conduct of Seller Pending the Closing.    6  

Section 4.2

     Notification of Certain Events.    6

ARTICLE V COVENANTS OF BUYER

   7  

Section 5.1

     Representations and Warranties.    7  

Section 5.2

     Notification of Certain Events.    7

ARTICLE VI ADDITIONAL AGREEMENTS OF THE PARTIES

   7  

Section 6.1

     Commercially Reasonable Efforts.    7  

Section 6.2

     Public Announcements.    8  

Section 6.3

     Amendment of Trademark Coexistence Agreement.    8

ARTICLE VII CONDITIONS TO THE CLOSING

   8  

Section 7.1

     Conditions to Obligations of Each Party.    8  

Section 7.2

     Additional Conditions to Obligations of Buyer.    9  

Section 7.3

     Additional Conditions to Obligations of Seller.    10

ARTICLE VIII TERMINATION

   10  

Section 8.1

     Termination.    10  

Section 8.2

     Effect of Termination.    11

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

                Page

ARTICLE IX INDEMNIFICATION PROVISIONS

   12  

Section 9.1

     Seller’s Indemnification Obligation.    12  

Section 9.2

     Buyer’s Indemnification Obligation.    12  

Section 9.3

     Procedures for Indemnification for Third Party Claims.    12  

Section 9.4

     Indemnification Limitations.    13  

Section 9.5

     Exclusive Remedy.    14

ARTICLE X GENERAL PROVISIONS

   14  

Section 10.1

     Survival of Representations and Warranties.    14  

Section 10.2

     Notices.    14  

Section 10.3

     Headings.    15  

Section 10.4

     Entire Agreement.    15  

Section 10.5

     Assignment: Parties in Interest.    16  

Section 10.6

     Governing Law; Consent to Jurisdiction.    16  

Section 10.7

     Counterparts.    16  

Section 10.8

     Severability.    16  

Section 10.9

     Specific Performance.    16  

Section 10.10

     Fees and Expenses.    17  

Section 10.11

     Amendment.    17  

Section 10.12

     Waiver.    17  

Section 10.13

     dELiA*s Undertaking and Guaranty.    17

ARTICLE XI CERTAIN DEFINITIONS

   17

 

ii



--------------------------------------------------------------------------------

INTELLECTUAL PROPERTY PURCHASE AGREEMENT

INTELLECTUAL PROPERTY PURCHASE AGREEMENT, dated as of September 29, 2008 (this
“Agreement”), by and among Alloy, Inc. a Delaware corporation (“Seller”), Skate
Direct, LLC, a Delaware limited liability company (“Buyer”), and, solely for
purposes of Sections 6.1(c), 6.2 and 10.13, dELiA*s, Inc., a Delaware
corporation and the sole member of Buyer (“dELiA*s”). Buyer, Seller and, solely
for purposes of Sections 6.1(c), 6.2 and 10.13, dELiA*s are referred to
collectively herein as the “Parties.”

WHEREAS, Buyer is engaged in the business of marketing and selling apparel,
footwear, skateboard and snowboard products and related accessories via catalogs
and the Internet under the trade name “CCS” (the “Business”); and

WHEREAS, Seller desires to sell, and Buyer desires to purchase, the Purchased
Assets (as defined below) upon the terms and subject to the conditions set forth
in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, of the mutual covenants and
agreements herein contained and of other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the Parties hereby agree as follows:

ARTICLE I

PURCHASE AND SALE OF ASSETS

Section 1.1 Purchase and Sale of Assets.

On and subject to the terms and conditions of this Agreement, at the Closing,
Seller shall sell, assign, transfer, convey and deliver to Buyer, and Buyer
shall purchase and acquire from Seller, free and clear of all Encumbrances
(other than Permitted Encumbrances), all of Seller’s right, title and interest,
as of the Closing, in and to the following assets, properties and rights
(collectively, the “Purchased Assets”):

(a) the CCS Trademark and the CCS Domain Name (collectively, the “Conveyed
Intellectual Property”); and

(b) all of the goodwill relating to the Purchased Assets.

Section 1.2 Excluded Liabilities.

Buyer will not assume any liability or obligation of Seller in connection with
Buyer’s purchase of the Purchased Assets pursuant to this Agreement.

Section 1.3 Purchase Price.

In consideration for the sale by Seller of the Purchased Assets to Buyer, at the
Closing, Buyer shall pay to Seller cash in the amount of FIVE MILLION EIGHT
HUNDRED



--------------------------------------------------------------------------------

THOUSAND DOLLARS ($5,800,000.00) (the “Purchase Price”), by wire transfer of
immediately available funds to the account or accounts designated in writing by
Seller at least two Business Days prior to the Closing Date.

Section 1.4 Closing Transactions.

(a) Closing. Unless this Agreement shall have been terminated in accordance with
Section 8.1, and subject to the satisfaction or, if permissible, waiver of the
conditions set forth in Article VII, the closing of the Transactions (the
“Closing”) will take place at 10:00 a.m., New York City time, on a date to be
specified by the Parties (the “Closing Date”), which shall be not later than the
second Business Day after the satisfaction or, if permissible, waiver of the
conditions set forth in Article VII (other than those that by their terms are to
be satisfied or waived at the Closing), at the offices of Olshan Grundman Frome
Rosenzweig & Wolosky LLP, Park Avenue Tower, 65 East 55th Street, New York, NY,
10022, unless another time, date or place is agreed to in writing by the
Parties.

(b) Actions and Deliveries by Seller. At the Closing, Seller shall deliver to
Buyer:

(i) a trademark assignment agreement in the form of Exhibit A dated the Closing
Date and duly executed by Seller, assigning all of Seller’s right, title and
interest in and to the CCS Trademark to Buyer (the “Trademark Assignment
Agreement”);

(ii) a domain name assignment agreement in the form of Exhibit B dated the
Closing Date and duly executed by Seller, assigning all of Seller’s right, title
and interest in and to the CCS Domain Name to Buyer (the “Domain Name Assignment
Agreement”);

(iii) the certificates and documents required to be delivered by Seller pursuant
to Sections 7.1 and 7.2; and

(iv) all such other instruments of assignment and transfer as are reasonably
required to effect the transfer to Buyer of all of Seller’s right, title and
interest in and to the Purchased Assets in accordance with this Agreement, in
form and substance reasonably satisfactory to Buyer.

(c) Actions and Deliveries by Buyer. At the Closing, Buyer shall deliver to
Seller:

(i) the Purchase Price specified in Section 1.3 above; and

(ii) the certificates and documents required to be delivered by Buyer pursuant
to Sections 7.1 and 7.3.



--------------------------------------------------------------------------------

ARTICLE II

REPRESENTATIONS AND WARRANTIES OF SELLER

Seller hereby represents and warrants to Buyer that, except as set forth in the
disclosure schedule delivered by Seller to Buyer and attached hereto and made a
part hereof (the “Seller Disclosure Schedule”):

Section 2.1 Organization.

Seller is duly incorporated, validly existing and in good standing under the
Laws of the jurisdiction of its incorporation and has the requisite corporate
power and authority to own, operate or lease the properties that it purports to
own, operate or lease and to carry on its business as it is now being conducted.

Section 2.2 Authority Relative to this Agreement and Related Matters.

Seller has all necessary corporate power and authority to enter into this
Agreement and to carry out its obligations hereunder. The execution and delivery
by Seller of this Agreement and the consummation by Seller of the transactions
contemplated hereby (the “Transactions”) have been duly authorized by all
necessary corporate action on the part of Seller. This Agreement has been duly
executed and delivered by Seller and, assuming the due authorization, execution
and delivery hereof by Buyer and dELiA*s, constitutes the legal, valid and
binding obligation of Seller, enforceable against Seller in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 2.3 No Conflict; Required Filings and Consents.

The execution and delivery of this Agreement by Seller do not, and the
consummation by Seller of the Transactions will not, (a) conflict with or
violate the certificate of incorporation or bylaws, each as amended to date, of
Seller, (b) conflict with or violate any Law or Order applicable to Seller or by
which Seller or any of its properties is bound, (c) result in a breach of or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, or give rise to any right of termination,
acceleration or cancellation under, or result in the creation of an Encumbrance
on any of the Purchased Assets pursuant to, any note, bond, mortgage, indenture,
contract, agreement, lease, license or other instrument or obligation to which
Seller is a party or by which Seller or any of its properties is bound, or
(d) require Seller to obtain any consent, approval, authorization or permit of,
or to make any filing with or notification to, any Governmental Authority,
except (i) as set forth in Section 2.3 of the Seller Disclosure Schedule, or
(ii) for any filings required pursuant to the Securities Exchange Act of 1934,
as amended, and the rules and regulations promulgated thereunder (the “Exchange
Act”).

Section 2.4 Absence of Litigation.

Except as disclosed in Section 2.4 of the Seller Disclosure Schedule, as of the
date hereof, (a) there is no private or governmental action, suit, proceeding,
litigation, arbitration or



--------------------------------------------------------------------------------

investigation (“Action”) pending or, to the knowledge of Seller, threatened
against Seller before any Governmental Authority that, if adversely determined,
would prohibit, prevent, enjoin, restrict or materially impair or delay any of
the Transactions, and (b) there is no legally binding judgment, decree, order,
injunction, decision or award of any Governmental Authority (“Order”) against
Seller that would prohibit, prevent, enjoin, restrict or materially impair or
delay any of the Transactions.

Section 2.5 Conveyed Intellectual Property.

Section 2.5 of the Seller Disclosure Schedule sets forth a list of all
registrations and applications for registration in respect of the Conveyed
Intellectual Property. Except as set forth in Section 2.5 of the Seller
Disclosure Schedule, Seller owns (beneficially and of record) all right, title
and interest in and to all Conveyed Intellectual Property, free and clear of all
Encumbrances, other than Permitted Encumbrances. Except as set forth in
Section 2.5 of the Seller Disclosure Schedule, all of the trademark applications
within the Conveyed Intellectual Property have been duly filed in the
jurisdiction named in each such application, are being actively prosecuted and
have not been abandoned or allowed to lapse. The CCS Domain Name has been
validly registered with an authorized domain name registrar and the registration
therefor is current through the Closing Date. Except as set forth in Section 2.5
of the Seller Disclosure Schedule, there is no Action that is pending or, to the
knowledge of Seller, threatened that challenges the rights of Seller in respect
of any Conveyed Intellectual Property or the validity, enforceability or
effectiveness thereof. Seller has not received any written communication
alleging that the Business has infringed the Intellectual Property rights of any
third party and there are no Actions that are pending or, to the knowledge of
Seller, threatened against Seller with respect thereto. Except as set forth in
Section 2.5 of the Seller Disclosure Schedule, to the knowledge of Seller, there
is no unauthorized use, infringement or misappropriation of the Conveyed
Intellectual Property by any third party and there is no Action that is pending
or threatened by Seller with respect thereto. Notwithstanding anything to the
contrary, this representation shall not limit or restrict the transfer to Buyer
pursuant to this Agreement of all right, title and interest in and to (i) the
Conveyed Intellectual Property owned by Seller throughout the world and (ii) any
internet domain names associated with the CCS Trademark owned by Seller;
provided, however, that Seller does not represent, warrant or covenant that any
rights in or to the Conveyed Intellectual Property exist anywhere outside of the
United States of America or that Seller has any right, title or interest in or
to any internet domain names associated with the CCS Trademark, other than the
CCS Domain Name.

Section 2.6 Data.

As of the Closing, as among the Parties, each of Seller, dELiA*s and Buyer (and
any transferee of dELiA*s or Buyer) will have unrestricted rights to sell, rent,
send communications to customers whose information is included in, and otherwise
use the Data, without notification to, consent of, or payment of any further
consideration (other than pursuant to any agreement or arrangement negotiated
between Seller and any third party to whom Buyer or dELiA*s transfers the Data,
or any parent entity of such third party), in all such cases subject to
applicable Law, consumer opt-ins and opt-outs, and applicable privacy and usage
policies.



--------------------------------------------------------------------------------

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF BUYER

Buyer hereby represents and warrants to Seller that, except as set forth in the
disclosure schedule delivered by Buyer to Seller and attached hereto and made a
part hereof (the “Buyer Disclosure Schedule”):

Section 3.1 Organization.

Buyer is duly organized, validly existing and in good standing under the Laws of
its jurisdiction of organization and has the requisite limited liability company
power and authority to own, operate or lease the properties that it purports to
own, operate or lease and to carry on its business as it is now being conducted.

Section 3.2 Authority Relative to this Agreement and Related Matters.

Each of dELiA*s and Buyer has all necessary corporate or limited liability
company power and authority, as the case may be, to enter into this Agreement
and to carry out its obligations hereunder. The execution and delivery by each
of dELiA*s and Buyer of this Agreement and the consummation by Buyer of the
Transactions have been duly authorized by all necessary corporate or limited
liability company (as applicable) action on the part of each of dELiA*s and
Buyer. This Agreement has been duly executed and delivered by each of dELiA*s
and Buyer and, assuming the due authorization, execution and delivery hereof by
Seller, constitutes the legal, valid and binding obligation of each of dELiA*s
and Buyer, enforceable against each of dELiA*s and Buyer in accordance with its
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium and other similar laws relating to or affecting
creditors’ rights generally and by general equitable principles (regardless of
whether such enforceability is considered in a proceeding in equity or at law).

Section 3.3 No Conflict; Required Filings and Consents.

The execution and delivery of this Agreement by each of Buyer and dELiA*s do
not, and the consummation of the Transactions will not, (a) conflict with or
violate the organizational or governing documents of Buyer or dELiA*s,
(b) conflict with or violate any Law or Order applicable to Buyer or dELiA*s or
by which Buyer or dELiA*s or any of their respective properties is bound,
(c) result in a breach of or constitute a default (or an event that with notice
or lapse of time or both would become a default) under, or give rise to any
right of termination, acceleration or cancellation under, any note, bond,
mortgage, indenture, contract, agreement, lease, license or other instrument or
obligation to which Buyer or dELiA*s is a party or by which Buyer or dELiA*s or
any of their respective properties is bound, or (d) require Buyer or dELiA*s to
obtain any consent, approval, authorization or permit of, or to make any filing
with or notification to, any Governmental Authority, except (i) as set forth in
Section 3.3 of the Buyer Disclosure Schedule, or (ii) for any filings required
pursuant to the Exchange Act.



--------------------------------------------------------------------------------

Section 3.4 Absence of Litigation.

Except as disclosed in Section 3.4 of the Buyer Disclosure Schedule, as of the
date hereof, (a) there is no Action pending or, to the knowledge of Buyer,
threatened against Buyer before any Governmental Authority that, if adversely
determined, would prohibit, prevent, enjoin, restrict or materially impair or
delay any of the Transactions, and (b) there is no Order against Buyer that
would prohibit, prevent, enjoin, restrict or materially impair or delay any of
the Transactions.

ARTICLE IV

COVENANTS OF SELLER

Section 4.1 Conduct of Seller Pending the Closing.

Seller shall not, between the date of this Agreement and the Closing Date or the
earlier termination of this Agreement, do or agree to do any of the following
without the prior written consent of Buyer:

(a) take or fail to take, or agree to take or fail to take, any action which
would make any representation or warranty made by Seller herein untrue or
incorrect in any material respect;

(b) sell, lease, license, encumber, transfer or otherwise dispose of any
Purchased Assets; and

(c) agree to do any of the foregoing.

Section 4.2 Notification of Certain Events.

Seller shall give prompt notice to Buyer if any of the following occurs after
the date of this Agreement: (i) there has been a material failure of Seller to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it hereunder; (ii) receipt by Seller of any material notice or
other communication from any Governmental Authority in connection with the
Transactions; (iii) the occurrence of an event which would cause a condition in
Section 7.2 not to be satisfied; or (iv) the commencement or threat, in writing,
of any Action against Seller, or any of its properties, with respect to the
Transactions and/or any of the Purchased Assets. No such notice to Buyer shall
have any effect on the determination of whether or not any of the conditions to
Closing or to the consummation of the Transactions have been satisfied or in
determining whether or not any of the representations, warranties or covenants
contained in this Agreement have been breached.



--------------------------------------------------------------------------------

ARTICLE V

COVENANTS OF BUYER

Section 5.1 Representations and Warranties.

Buyer covenants and agrees that, except as otherwise contemplated by this
Agreement or unless Seller shall give its prior written consent, Buyer shall
not, between the date of this Agreement and the Closing Date or the earlier
termination of this Agreement, take or fail to take, or agree to take or fail to
take, any action which would make any representation or warranty made by Buyer
herein untrue or incorrect in any material respect.

Section 5.2 Notification of Certain Events.

Buyer shall give prompt notice to Seller if any of the following occurs after
the date of this Agreement: (i) there has been a material failure of Buyer to
comply with or satisfy any covenant, condition or agreement to be complied with
or satisfied by it hereunder; (ii) receipt by Buyer of any material notice or
other communication from any Governmental Authority in connection with the
Transactions; (iii) the occurrence of an event which would cause a condition in
Section 7.3 not to be satisfied; or (iv) the commencement or threat, in writing,
of any Action against Buyer, or any of its properties, with respect to the
Transactions. No such notice to Seller shall have any effect on the
determination of whether or not any of the conditions to Closing or to the
consummation of the Transactions have been satisfied or in determining whether
or not any of the representations, warranties or covenants contained in this
Agreement have been breached.

ARTICLE VI

ADDITIONAL AGREEMENTS OF THE PARTIES

Section 6.1 Commercially Reasonable Efforts.

(a) Upon the terms and subject to the conditions hereof, each of the Parties
agrees to use its commercially reasonable efforts to take, or cause to be taken,
all actions and to do, or cause to be done, all things necessary, proper or
advisable to consummate and make effective as promptly as practicable the
Transactions and to vest in Buyer (and any transferee of Buyer) good and
marketable title to the Conveyed Intellectual Property, including obtaining all
consents, waivers, authorizations and approvals from Governmental Authorities
and other third parties required for the consummation of the Transactions.

(b) From time to time after the Closing, at the request of Buyer (or any
transferee of Buyer) and at such requesting party’s expense, and without further
consideration, Seller agrees on its own behalf, as well as on behalf of its
subsidiaries, affiliates, successors, assigns and legal representatives, to
execute and deliver to Buyer any further documents or instruments and perform
any further acts that may reasonably be deemed necessary or desirable by Buyer
to vest, record, perfect, support and/or confirm the rights herein conveyed, or
intended so to be, to Buyer (and any transferee of Buyer) with respect to the
Conveyed Intellectual Property,



--------------------------------------------------------------------------------

including without limitation such assignments, agreements and limited powers of
attorney as may be needed for recording or effectuating the transfer of the
Conveyed Intellectual Property in the United States. Nothing herein shall be
deemed a waiver by Buyer of its right to receive at the Closing an effective
assignment of such rights by Seller as otherwise set forth in this Agreement.
Without limiting the generality of the foregoing, Seller shall execute and
deliver to Buyer or obtain for delivery to Buyer, at the request of Buyer and at
its expense, and without further consideration, any documents required to update
record title to the owned Conveyed Intellectual Property to reflect Buyer (and
any transferee of Buyer) as the record owner in each jurisdiction in which such
Conveyed Intellectual Property exists. At the request of Buyer and at its
expense, and without further consideration, Seller shall reasonably cooperate
with Buyer (and any transferee of Buyer) in connection with the registration of
the Conveyed Intellectual Property in jurisdictions outside of the United
States.

(c) From time to time after the Closing, at the request of Buyer and at its
expense, and without further consideration, Seller shall assist Buyer (and any
transferee of Buyer) as Buyer may reasonably require in connection with the
defense or prosecution of any claim by or against any third party with respect
to the ownership, validity, enforceability, infringement or other violation of
or by the Conveyed Intellectual Property.

Section 6.2 Public Announcements.

Each of the Parties agrees that no press release or announcement concerning this
Agreement or the Transactions shall be issued by it or any of its Affiliates
without the prior consent of the other Party (which consent shall not be
unreasonably withheld or delayed), except as such release or announcement may be
required by applicable Law or the rules or regulations of any securities
exchange, in which case such Party shall use its commercially reasonable efforts
to allow the other Party reasonable time to comment on such release or
announcement in advance of such issuance.

Section 6.3 Amendment of Trademark Coexistence Agreement.

On the Closing Date, the Trademark Coexistence Agreement shall be amended to
delete the reference to “CCS” on Exhibit A thereto.

ARTICLE VII

CONDITIONS TO THE CLOSING

Section 7.1 Conditions to Obligations of Each Party.

The respective obligations of each Party to consummate the Transactions shall be
subject to the satisfaction or waiver (where permissible), on or prior to the
Closing Date, of each of the following conditions:

(a) No Governmental Authority shall have enacted, issued, promulgated, enforced
or entered any Law or Order (whether temporary, preliminary or permanent) that
is then in effect and has the effect of making the Transactions illegal or
otherwise preventing or prohibiting consummation of the Transactions.



--------------------------------------------------------------------------------

(b) The closing under the Asset Purchase Agreement, dated as of the date hereof,
by and among Buyer, dELiA*s, Zephyr Acquisition, LLC and Foot Locker, Inc. (the
“Asset Purchase Agreement”) shall have occurred. Notwithstanding the foregoing,
the Closing under this Agreement shall be deemed to occur immediately prior to
the closing under the Asset Purchase Agreement.

(c) The Amendment to Media Services Agreement between dELiA*s and Seller in the
form attached as Exhibit C shall have been executed and delivered by the parties
thereto and shall be in full force and effect.

Section 7.2 Additional Conditions to Obligations of Buyer.

The obligation of Buyer to consummate the Transactions shall also be subject to
the satisfaction or waiver (where permissible), on or prior to the Closing Date,
of each of the following conditions:

(a) The representations and warranties of Seller set forth in Article II of this
Agreement (i) that are qualified by the words “material” or “material adverse
effect” shall be true and correct in all respects on and as of the Closing Date
as if made on and as of such date and (ii) that are not so qualified shall be
true and correct in all material respects on and as of the Closing Date as if
made on and as of such date, except in any such case (x) for changes
contemplated by this Agreement and by the Seller Disclosure Schedule, and (y) to
the extent that any such representation or warranty is made as of a specified
date, in which case such representation or warranty shall remain true and
correct (in all material respects, as the case may be) as of such date.

(b) Seller shall in all material respects have performed or complied with each
obligation and covenant to be performed or complied with by Seller hereunder on
or prior to the Closing Date, including the deliveries under Section 1.4(b).

(c) Buyer shall have received a certificate of Seller, dated the Closing Date,
signed by an officer of Seller, to the effect that the conditions specified in
Sections 7.2(a) and (b) have been satisfied.

(d) The Database Transfer Agreement, dated December 2005, by and between Buyer
and Alloy Media, LLC (formerly known as 360 Youth, LLC) shall be terminated in
its entirety. For the avoidance of doubt, Seller shall continue to be a joint
owner of, and have an unrestricted right to use (other than pursuant to any
agreement or arrangement negotiated between Seller and any third party to whom
Buyer or dELiA*s transfers such data, or any parent entity of such third party),
the data that are subject to such Database Transfer Agreement, notwithstanding
such termination, subject to applicable Law, consumer opt-ins and opt-outs, and
applicable privacy and usage policies.



--------------------------------------------------------------------------------

Section 7.3 Additional Conditions to Obligations of Seller.

The obligation of Seller to consummate the Transactions shall also be subject to
the satisfaction or waiver (where permissible), on or prior to the Closing Date,
of each of the following conditions:

(a) The representations and warranties of Buyer set forth in Article III of this
Agreement (i) that are qualified by the words “material” or “material adverse
effect” shall be true and correct in all respects on and as of the Closing Date
as if made on and as of such date and (ii) that are not so qualified shall be
true and correct in all material respects on and as of the Closing Date as if
made on and as of such date, except in any such case (x) for changes
contemplated by this Agreement and by the Buyer Disclosure Schedule, and (y) to
the extent that any such representation or warranty is made as of a specified
date, in which case such representation or warranty shall remain true and
correct (in all material respects, as the case may be) as of such date.

(b) Buyer shall in all material respects have performed or complied with each
obligation and covenant to be performed or complied with by it hereunder on or
prior to the Closing Date, including the deliveries under Section 1.4(c).

(c) Seller shall have received a certificate of Buyer, dated the Closing Date,
signed by an executive officer of Buyer, to the effect that the conditions
specified in Sections 7.3(a) and (b) have been satisfied.

(d) The Media Placement Services Agreement between dELiA*s and Seller in the
form attached as Exhibit D shall have been executed and delivered by the parties
thereto and shall be in full force and effect.

(e) The media services agreement and transition services agreement between
Seller and Zephyr Acquisition, LLC in the forms attached as Exhibit E and
Exhibit F, respectively, shall have been executed and delivered by the parties
thereto and shall be in full force and effect.

ARTICLE VIII

TERMINATION

Section 8.1 Termination.

This Agreement may be terminated and the Transactions may be abandoned at any
time prior to the Closing Date:

(a) By mutual written consent of Buyer and Seller;

(b) by either Seller or Buyer, if the Closing shall not have occurred on or
before November 26, 2008 (the “Outside Date”); provided, however, that the right
to terminate this Agreement under this Section 8.1(b) shall not be available to
any Party whose failure to fulfill any obligation under this Agreement has been
the cause of, or resulted in, the failure of the Transactions to be consummated
on or before the Outside Date;



--------------------------------------------------------------------------------

(c) by either Seller or Buyer if any Governmental Authority shall have enacted,
issued, promulgated, enforced or entered any Law or Order that is, in each case,
then in effect and is final and nonappealable and has the effect of making the
Transactions illegal or otherwise preventing or prohibiting consummation of the
Transactions; provided, however, that the right to terminate this Agreement
under this Section 8.1(c) shall not be available to any Party whose failure to
fulfill any obligation under this Agreement has been the cause of, or resulted
in, any such Law or Order to have been enacted, issued, promulgated, enforced or
entered;

(d) by Buyer (if Buyer is not in material breach of any of its representations,
warranties, covenants or agreements under this Agreement), if there has been a
breach by Seller of any of its representations, warranties, covenants or
agreements contained in this Agreement, or if any representation or warranty of
Seller shall have become inaccurate, in either case that would result in a
failure of a condition set forth in Section 7.2(a) or 7.2(b) (a “Terminating
Seller Breach”); provided, that if such Terminating Seller Breach is reasonably
curable by Seller, within 30 days after Seller has received written notice from
Buyer of such Terminating Seller Breach, through the exercise of its
commercially reasonable efforts and for as long as Seller continues to exercise
such commercially reasonable efforts, Buyer may not terminate this Agreement
under this Section 8.1(d) until the earlier of the expiration of such 30-day
period and the Outside Date;

(e) by Seller (if Seller is not in material breach of any of its
representations, warranties, covenants or agreements under this Agreement), if
there has been a breach by Buyer of any of its representations, warranties,
covenants or agreements contained in this Agreement, or if any representation or
warranty of Buyer shall have become inaccurate, in either case that would result
in a failure of a condition set forth in Section 7.3(a) or 7.3(b) (a
“Terminating Buyer Breach”); provided, that if such Terminating Buyer Breach is
reasonably curable by Buyer, within 30 days after Buyer has received written
notice from Seller of such Terminating Buyer Breach, through the exercise of its
commercially reasonable efforts and for as long as Buyer continues to exercise
such commercially reasonable efforts, Seller may not terminate this Agreement
under this Section 8.1(e) until the earlier of the expiration of such 30-day
period and the Outside Date; and

(f) by either Buyer or Seller if the Asset Purchase Agreement has been
terminated in accordance with its terms.

Section 8.2 Effect of Termination.

In the event of the termination of this Agreement pursuant to Section 8.1, this
Agreement shall forthwith become void, and there shall be no liability on the
part of any Party hereto or any of their respective Affiliates or the directors,
officers, partners, members, managers, employees, agents or other
representatives of any of them, and all rights and obligations of each Party
hereto shall cease, except that nothing herein shall relieve any Party from
liability for any willful breach of this Agreement. Without limiting the
foregoing, Section 6.2, this Section 8.2 and Article X shall survive the
termination of this Agreement. Notwithstanding anything to the contrary



--------------------------------------------------------------------------------

contained in this Agreement, nothing shall limit or prevent any Party from
exercising any rights or remedies it may have under Section 10.9 hereof in lieu
of terminating this Agreement pursuant to Section 8.1.

ARTICLE IX

INDEMNIFICATION PROVISIONS

Section 9.1 Seller’s Indemnification Obligation.

Seller agrees that, from and after the Closing, it shall indemnify, defend and
hold harmless Buyer, its officers, directors, Affiliates, partners, members,
managers, employees, agents and other representatives (“Buyer Indemnified
Parties”) from and against any damages, claims, losses, liabilities, costs and
expenses (including, without limitation, reasonable attorneys’ fees) (each, a
“Liability” and, collectively, “Liabilities”) incurred by any of the foregoing
Persons arising out of (a) any inaccuracy or breach of any representation or
warranty of Seller contained in Article II of this Agreement, (b) any breach of
any covenant or agreement of Seller contained in this Agreement or (c) any use
by Seller, its Affiliates or their respective licensees (other than dELiA*s or
Buyer) of the CCS Domain Name or the CCS Trademark prior to the Closing,
including, without limitation, any claims of infringement relating thereto.

Section 9.2 Buyer’s Indemnification Obligation.

Buyer agrees that, from and after the Closing, it shall indemnify, defend and
hold harmless Seller, its officers, directors, Affiliates, partners, members,
managers, employees, agents and other representatives (“Seller Indemnified
Parties”) from and against any Liabilities incurred by any of the foregoing
Persons arising out of (a) any inaccuracy or breach of any representation or
warranty of Buyer contained in Article III of this Agreement, (b) any breach of
any covenant or agreement of Buyer contained in this Agreement, or (c) any use
by Buyer, its Affiliates or their respective licensees of the CCS Domain Name or
the CCS Trademark after the Closing, including, without limitation, any claims
of infringement relating thereto.

Section 9.3 Procedures for Indemnification for Third Party Claims.

For purposes of this Article IX, any Party entitled to be indemnified under
Article IX is referred to herein as an “Indemnified Party,” and any Party
obligated to provide indemnification under Article IX is referred to herein as
an “Indemnifying Party.” The obligations and liabilities of the Parties under
this Article IX with respect to, relating to or arising out of claims of third
parties (individually, a “Third Party Claim” and, collectively, the “Third Party
Claims”) shall be subject to the following terms and conditions:

(a) The Indemnified Party shall give the Indemnifying Party prompt written
notice of any Third Party Claim, and the Indemnifying Party may undertake the
defense of that claim by representatives chosen by it and reasonably
satisfactory to the Indemnified Party, provided, that, in such event, the
Indemnified Party will have the right to participate in such defense through
counsel of its own choice and at its own expense. Any such notice of a Third
Party Claim shall identify with reasonable specificity the basis for the Third
Party Claim, the



--------------------------------------------------------------------------------

facts giving rise to the Third Party Claim and the amount of the Third Party
Claim (or, if such amount is not yet known, a reasonable estimate of the amount
of the Third Party Claim). The Indemnified Party shall make available to the
Indemnifying Party copies of all relevant documents and records in its
possession. Failure of an Indemnified Party to give prompt notice shall not
relieve the Indemnifying Party of its obligation to indemnify, except to the
extent that the failure to so notify materially prejudices the Indemnifying
Party’s ability to defend such claim against a third party.

(b) If the Indemnifying Party, within 20 days after notice from the Indemnified
Party of any such Third Party Claim, notifies the Indemnified Party in writing
of its election not to, or fails to, assume the defense thereof in accordance
with Section 9.3(a) of this Agreement, the Indemnified Party shall have the
right (but not the obligation) to undertake the defense of the Third Party
Claim. Any failure on the part of the Indemnifying Party to notify the
Indemnified Party within the time period provided above regarding its election
shall be deemed an election by the Indemnifying Party not to assume and control
the defense of the Third Party Claim.

(c) Anything in this Section 9.3 to the contrary notwithstanding, the
Indemnifying Party shall not, without the prior written consent of the
Indemnified Party, settle or compromise any Third Party Claim or consent to the
entry of judgment which does not include as an unconditional term thereof the
giving by the claimant or the plaintiff to the Indemnified Party of an
unconditional release from all liability in respect of the Third Party Claim.
The Indemnified Party shall not, without the prior written consent (which shall
not be unreasonably withheld or delayed) of the Indemnifying Party, settle,
compromise or pay any Third Party Claim or consent to the entry of judgment with
respect thereto.

Section 9.4 Indemnification Limitations.

(a) Time Limits On Indemnification. No claim on account of a breach or
inaccuracy of a representation or warranty shall be made after the expiration of
the survival periods referred to in Section 10.1 of this Agreement.
Notwithstanding the foregoing, if a written claim or written notice is given
under Article IX with respect to any representation or warranty prior to the
expiration of its survival period, the claim with respect to such representation
or warranty shall continue until such claim is finally resolved.

(b) Limitations on Damages.

(i) In no event shall Seller be liable for indemnification pursuant to
Section 9.1(a) unless and until the aggregate of all Liabilities which are
incurred or suffered by the Buyer Indemnified Parties exceeds $50,000 (the
“Basket”), in which case the Buyer Indemnified Parties shall be entitled to
indemnification for all such Liabilities including the Basket (subject to
Section 9.4(b)(ii)). In no event shall Buyer be liable for indemnification
pursuant to Section 9.2(a) unless and until the aggregate of all Liabilities
which are incurred or suffered by the Seller Indemnified Parties exceeds the
Basket, in which case the Seller Indemnified Parties shall be entitled to
indemnification for all such Liabilities including the Basket (subject to
Section 9.4(b)(ii)).



--------------------------------------------------------------------------------

(ii) Notwithstanding anything to the contrary in this Agreement, (x) the maximum
aggregate liability of Seller pursuant to Section 9.1(a) shall not exceed
$7,500,000 and (y) the maximum aggregate liability of Buyer pursuant to
Section 9.2(a) shall not exceed $7,500,000.

(iii) Notwithstanding anything to the contrary contained in this Agreement or
otherwise, no Party to this Agreement shall be liable to any Indemnified Party
for any special, incidental, punitive, consequential or similar damages.

(c) Waiver of Conditions. The right of an Indemnified Party to indemnification
hereunder shall not be affected by any investigation conducted with respect to
the accuracy of or compliance with any of the representations, warranties,
covenants or obligations set forth in this Agreement. Notwithstanding the
foregoing, the waiver of any condition based on the accuracy of any
representation or warranty, or on the performance of or compliance with any
covenant or obligation, shall negate the right to indemnification or other
remedy based on such representations, warranties, covenants and obligations.

Section 9.5 Exclusive Remedy.

The remedies provided in this Article IX shall be the sole and exclusive
remedies of the Parties with respect to the matters arising from or related to
this Agreement or the Transactions, except that nothing herein shall prevent a
Party from seeking specific performance pursuant to Section 10.9, subject to the
provisions thereof, including with respect to the obligations in Section 6.1.

ARTICLE X

GENERAL PROVISIONS

Section 10.1 Survival of Representations and Warranties.

The representations and warranties made by Seller in Article II of this
Agreement shall survive until the earlier of the date that is fifteen
(15) months after the Closing Date, or the expiration date of any substantially
similar representations and warranties with respect to the Conveyed Intellectual
Property made by Buyer to any transferee of Buyer. The representations and
warranties made by Buyer in Article III of this Agreement shall survive until
the date that is fifteen (15) months after the Closing Date.

Section 10.2 Notices.

All notices and other communications under this Agreement shall be in writing
and shall be deemed given (a) when delivered personally by hand (with written
confirmation of receipt) or (b) one Business Day following the day sent by
nationally-recognized overnight courier (with written confirmation of receipt),
in each case at the following addresses (or to such other address as a Party may
have specified by notice given to the other Party pursuant to this provision):



--------------------------------------------------------------------------------

  (a) if to Buyer or dELiA*s:

dELiA*s, Inc.

50 West 23rd Street

New York, New York 10010

Attention: General Counsel

with a copy to:

Olshan Grundman Frome Rosenzweig & Wolosky LLP

Park Avenue Tower

65 East 55th Street

New York, New York 10022

Attention: Steven Wolosky, Esq.

 

  (b) If to Seller:

Alloy, Inc.

151 West 26th Street, 11th Floor

New York, New York 10001

Attention:

with a copy to:

Alloy, Inc.

151 West 26th Street, 11th Floor

New York, New York 10001

Attention: General Counsel

Any notice or other communication that has been given or made as of a date that
is not a Business Day shall be deemed to have been given or made on the next
succeeding day that is a Business Day.

Section 10.3 Headings.

The headings contained in this Agreement and the disclosure schedules are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement or the disclosure schedules. Unless the context
of this Agreement otherwise requires, words of any gender are deemed to include
each other gender and words using the singular or plural number also include the
plural or singular number, respectively.

Section 10.4 Entire Agreement.

This Agreement, together with the exhibits and schedules attached hereto,
constitutes the entire agreement, and supersede all prior agreements and
undertakings, both written and oral, between the Parties with respect to the
subject matter hereof.



--------------------------------------------------------------------------------

Section 10.5 Assignment: Parties in Interest.

Neither this Agreement nor any rights or obligations hereunder shall be assigned
by any Party without the prior written consent of the other Party. This
Agreement shall be binding upon and inure solely to the benefit of each Party
hereto and its successors and permitted assigns, and nothing in this Agreement,
express or implied, is intended to confer upon any other Person any rights or
remedies of any nature whatsoever under this Agreement, other than Article IX
hereof (which is intended to be for the benefit of the Persons covered thereby
and may be enforced by such Persons).

Section 10.6 Governing Law; Consent to Jurisdiction.

This Agreement shall be governed by, and construed in accordance with, the Laws
of the State of New York applicable to contracts executed in and to be performed
entirely in that State, without regard to conflicts of Laws principles thereof
to the extent that the general application of the Laws of another jurisdiction
would be required thereby. The Parties hereto hereby irrevocably submit to the
jurisdiction of any New York state or federal court sitting in the County of New
York, State of New York, in any action or proceeding arising out of or relating
to this Agreement, and the Parties hereby irrevocably agree that all claims in
respect of such action or proceeding may be heard and determined exclusively in
such New York state or federal court. The Parties hereto hereby irrevocably
waive, to the fullest extent permitted by Law, any objection which they or any
of them may now or hereafter have to the laying of the venue of any such action
or proceeding brought in any such court, and any claim that any such action or
proceeding brought in any such court has been brought in an inconvenient forum.

Section 10.7 Counterparts.

This Agreement may be executed and delivered (including by facsimile
transmission or .pdf) in one or more counterparts, and by the Parties hereto in
separate counterparts, each of which when executed shall be deemed to be an
original but all of which taken together shall constitute one and the same
agreement.

Section 10.8 Severability.

In case any provision in this Agreement shall be held invalid, illegal or
unenforceable in a jurisdiction, such provision shall be modified or deleted, as
to the jurisdiction involved, only to the extent necessary to render the same
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby nor shall the validity, legality or enforceability of such provision be
affected thereby in any other jurisdiction.

Section 10.9 Specific Performance.

The Parties hereto agree that irreparable damage would occur in the event that
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached. Accordingly, the Parties
further agree that each Party shall be entitled to seek an injunction or
restraining order to prevent breaches of this Agreement and to seek to enforce
specifically the terms and provisions hereof, this being in addition to any
other right or remedy to which such Party may be entitled under this Agreement,
at law or in equity.



--------------------------------------------------------------------------------

Section 10.10 Fees and Expenses.

All fees, costs and expenses incurred in connection with this Agreement and the
Transactions shall be paid by the Party incurring the same, regardless of the
termination, if any, of this Agreement pursuant to Section 8.1.

Section 10.11 Amendment.

This Agreement may not be modified, amended, altered or supplemented except upon
the execution and delivery of a written agreement executed by Buyer and Seller.

Section 10.12 Waiver.

At any time prior to the Closing Date, any Party hereto may (a) extend the time
for the performance of any of the obligations or other acts of the other Party
hereto, (b) waive any inaccuracies in the representations and warranties
contained herein or in any document delivered pursuant hereto and (c) waive
compliance with any of the agreements or conditions contained herein. Any such
extension or waiver shall be valid if set forth in an instrument in writing
signed by the Parties hereto. The failure of any Party hereto to assert any of
its rights hereunder shall not constitute a waiver of such rights.

Section 10.13 dELiA*s Undertaking and Guaranty.

dELiA*s, for the benefit of Seller and the other Seller Indemnified Parties, in
consideration of the promises, covenants and agreements of Seller under this
Agreement, hereby (i) agrees to cause Buyer to take all actions as are necessary
for it to perform its obligations under Section 1.3, Section 6.1(c) and Article
IX of this Agreement and (ii) unconditionally guarantees the performance of all
the obligations of Buyer under Section 1.3, Section 6.1(c) and Article IX of
this Agreement, including but not limited to the full and prompt payment by
Buyer of any and all payments required to be made by Buyer to Seller pursuant to
Section 1.3, Section 6.1(c) and Article IX of this Agreement. This guarantee is
an absolute and continuing guarantee. dELiA*s waives any and all defenses and
discharges it may have or otherwise be entitled to as a guarantor or surety
hereunder and further waives presentment for payment, notice of nonpayment or
nonperformance, demand and protest. dELiA*s expressly agrees that Seller may
proceed directly against dELiA*s under this Section 10.13 concurrently with
proceeding against Buyer and is not required to exhaust remedies against Buyer
before proceeding against dELiA*s.

ARTICLE XI

CERTAIN DEFINITIONS

For purposes of this Agreement, the term:

“Action” shall have the meaning ascribed to it in Section 2.4.



--------------------------------------------------------------------------------

“Affiliate” of a Person means a Person that directly or indirectly, through one
or more intermediaries, Controls, is Controlled by, or is under common Control
with, the first mentioned Person.

“Agreement” shall have the meaning ascribed to it in the preamble.

“Asset Purchase Agreement” shall have the meaning ascribed to it in
Section 7.1(b).

“Business” shall have the meaning ascribed to it in the recitals.

“Business Day” means any calendar day which is not a Saturday, Sunday or federal
holiday.

“Buyer” shall have the meaning ascribed to it in the Preamble.

“Buyer Disclosure Schedule” shall have the meaning ascribed to it in the
preamble to Article III.

“CCS Domain Name” means the domain name ccs.com and the universal resource
locator shop.ccs.com and any and all domain names incorporating the term CCS or
any terms confusingly similar thereto that is owned by Seller and any and all
rights of renewal in and to the foregoing.

“CCS Trademark” means United States trademark application Serial Number 77031675
and all of Seller’s right, title and interest in: (i) the trademark “CCS”,
including all variations thereof; all stylizations thereof; (ii) all logos and
designs associated therewith; (iii) all common law rights therein; (iv) the
registrations and applications for registration therefor; (v) and all past,
present and future rights and forms of protection of an equivalent or similar
nature having the equivalent or similar effect to any of the foregoing which may
subsist anywhere in the world, together with the goodwill associated therewith,
appurtenant thereto, and symbolized thereby.

“Closing” shall have the meaning ascribed to it in Section 1.4(a).

“Closing Date” shall have the meaning ascribed to it in Section 1.4(a).

“Control” (including the terms “Controlled by” and “under common Control with”)
means the possession, directly or indirectly or as trustee or executor, of the
power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, as trustee or
executor, by contract or credit arrangement or otherwise.

“Conveyed Intellectual Property” shall have the meaning ascribed to it in
Section 1.1(a).

“Data” means all information gathered in the conduct of the Business that
identifies or describes an individual or an individual’s record of behavior or
action, including without limitation, name, telephone, postal address, phone
number, email, date of birth, gender, but specifically excluding credit card
data, as such information exists as of the Closing Date.



--------------------------------------------------------------------------------

“Domain Name Assignment Agreement” shall have the meaning ascribed to it in
Section 1.4(b)(ii).

“Encumbrance” means any charge, claim, community property interest, condition,
easement, covenant, warrant, demand, encumbrance, equitable interest, lien,
mortgage, option, purchase right, pledge, security interest, right of first
refusal or other right of third parties or restriction of any kind, including
any restriction on use, voting, transfer, receipt of income or exercise of any
other attribute of ownership.

“Exchange Act” shall have the meaning ascribed to it in Section 2.3.

“Governmental Authority” means any United States federal, state or local
government, governmental, regulatory or administrative authority, agency,
self-regulatory body, instrumentality or commission, and any court, tribunal or
judicial or arbitral body (including private bodies) and any political or other
subdivision, department or branch of any of the foregoing.

“Indemnified Party” shall have the meaning ascribed to it in Section 9.3.

“Indemnifying Party” shall have the meaning ascribed to it in Section 9.3.

“Intellectual Property” means all United States and foreign intellectual
property and all other similar proprietary rights, including all (i) patents and
patent applications, including divisionals, continuations,
continuations-in-part, reissues, reexaminations and extensions thereof and
counterparts claiming priority therefrom; utility models; invention disclosures;
and statutory invention registrations and certificates; (ii) registered, pending
and unregistered trademarks, service marks, trade dress, logos, trade names,
corporate names and other source identifiers, domain names, Internet sites and
web pages; and registrations and applications for registration for any of the
foregoing, together with all of the goodwill associated therewith;
(iii) registered copyrights, and registrations and applications for registration
thereof; rights of publicity; and copyrightable works; (iv) all inventions and
design rights (whether patentable or unpatentable) and all categories of trade
secrets as defined in the Uniform Trade Secrets Act, including business,
technical and financial information; and (v) confidential and proprietary
information, including know-how.

“knowledge” means, with respect to Seller, the actual knowledge, with no duty to
make inquiries, of one or more of the persons set forth in Section 11 of the
Seller Disclosure Schedule.

“Laws” means any federal, state or local statute, law, rule, ordinance, code or
regulation of any Governmental Authority.

“Liability” and, collectively, “Liabilities” shall have the meaning ascribed to
it in Section 9.1.



--------------------------------------------------------------------------------

“Order” shall have the meaning ascribed to it in Section 2.4.

“Outside Date” shall have the meaning ascribed to it in Section 8.1(b).

“Parties” shall have the meaning ascribed to it in the preamble.

“Permitted Encumbrance” means: (i) statutory liens for Taxes, assessments and
governmental charges or levies not yet due and payable or that are being
contested in good faith by appropriate proceedings; (ii) mechanics’,
materialmen’s, carriers’, warehousemen’s or similar statutory liens for amounts
not yet due or being diligently contested in good faith in appropriate
proceedings; and (iii) pledges or deposits to secure obligations under workers’
compensation laws or similar legislation or to secure public or statutory
obligations.

“Person” means an individual, corporation, partnership, limited liability
company, association, trust, unincorporated organization or other entity.

“Purchase Price” shall have the meaning ascribed to it in Section 1.3.

“Purchased Assets” shall have the meaning ascribed to it in Section 1.1.

“Seller” shall have the meaning ascribed to it in the Preamble.

“Seller Disclosure Schedule” shall have the meaning ascribed to it in the
preamble to Article II.

“Subsidiary” means any Person with respect to which a specified Person directly
or indirectly (A) owns a majority of the equity interests, (B) has the power to
elect a majority of that Person’s board of directors or similar governing body,
or (C) otherwise has the power, directly or indirectly, to direct the business
and policies of that Person.

“Tax” or “Taxes” means any and all taxes, fees, levies, duties, tariffs, imposts
and other charges of any kind (together with any and all interest, penalties,
additions to tax and additional amounts imposed with respect thereto) imposed by
any Governmental Authority, including: taxes or other charges on or with respect
to income, franchise, windfall or other profits, gross receipts, property,
sales, use, equity interests, payroll, employment, social security, workers’
compensation, unemployment compensation or net worth; taxes or other charges in
the nature of excise, withholding, ad valorem, stamp, transfer, value-added or
gains taxes; license, registration and documentation fees; and customers’
duties, tariffs and similar charges.

“Terminating Buyer Breach” shall have the meaning ascribed to it in
Section 8.1(e).

“Terminating Seller Breach” shall have the meaning ascribed to it in
Section 8.1(d).

“Third Party Claim” and, collectively, “Third Party Claims” shall have the
meaning ascribed to it in Section 9.3.



--------------------------------------------------------------------------------

“Trademark Assignment Agreement” shall have the meaning ascribed to it in
Section 1.4(b)(i)

“Transactions” shall have the meaning ascribed to it in Section 2.2.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed as of the date first written above.

 

ALLOY, INC. By:  

/s/ Gina DiGioia

Name:   Gina DiGioia Title:   General Counsel

 

SKATE DIRECT, LLC By:  

/s/ Robert E. Bernard

Name:   Robert E. Bernard Title:   Chief Executive Officer

The undersigned hereby agrees to be bound by the provisions of Sections 6.1(c),
6.2 and 10.13 of this Agreement.

 

dELiA*s, INC By:  

/s/ Robert E. Bernard

Name:   Robert E. Bernard Title:   Chief Executive Officer